Title: From James Madison to James Bowdoin, 25 May 1807
From: Madison, James
To: Bowdoin, James



Sir,
Department of State May 25. 1807

Your letter of Decr. 2d. came duly to hand.  All of prior date, as appears by their successive references, were equally fortunate.  The President has also received your two letters of Octr. 20 and Novr. 15.
It is painful to find that the reserve and mistery which have so long enveloped our affairs with Spain, still embarrass the efforts to bring them to a proper state.  The protracted delay is certainly not a little hazardous to the peace of the two nations; which has thus far been preserved by the moderation of the United States, in spite of the folly of the other party.  The conduct of Spain is not easily explained.  Several causes have probably united, in producing her obstinate repugnance to meet our reasonable overtures; perhaps the most powerful may have been a calculation that she would have, in any event, the support of one or other of the two great rivals of Europe, and that her dexterity would be able to connect her with whichever of them should ultimately be ascendant.  It would seem impossible, however, that a crisis can be much longer procrastinated.  The obstructions which are thrown in the way of the trade thro’ the Mobille, and even of the use of the river by the Government of the United States for public purposes, are kindling a flame which will not be very manageable.  The last letter from Mr Erving which was of March 14, communicated the Spanish decree cooperating with that of Novr 21 by the French Emperor, which is in terms giving equal latitude with its prototype, for depredations on our commerce; and which, if so executed, will add fuel to the flame.  Mr Erving promises that his next letter would not only give explanations on that subject, but have something to say as to our affairs generally, with the Spanish Government.
The enterprize of Colo. Burr has been stifled.  I inclose a printed statement of what passed on his examination before the Chief Justice, in which you will find an account of his arrest, the charges against him, and the opinion of the Judge.  His trial was to commence on the 22d.  It seems not to be doubted, that he will be convicted of a misdemeanor, if not of Treason.  The effective measures taken to defeat an enterprize, understood to be aimed at the Spanish possessions, are a decisive proof of the good faith and honor which govern the Councils of the United States; and derive a peculiar lustre, from their contrast with the intrigues and perfidy of Spain.  Besides a series of these to be traced thro’ a period of years, there is sufficient reason to believe that at the moment of our exertions to save Mexico from invasion and revolution Yrujo was cooperating with Burr on the idea that the Plot was against the union.  It deserves enquiry what Agencies and intrigues represented the partnership at Madrid.
The Treaty signed with the British Commissioners in Decr. has not received the approbation of the President.  An essential objection lay against its want of a provision against impressments.  In some other respects, it was not satisfactory.  instructions go to our Ministers by the Wasp sloop of War, which, on her way from England to the Mediterranean, is to touch at a French port to deliver this and other dispatches.  The late change in the British administration, if the new one keeps on its legs, has an inauspicious aspect on our affairs with that Government, but it is so much the interest on that side, as well as this, to avoid extremities, that something may be hoped from further discussions and explanations.
Be pleased to accept a late statistical publication here, which gives some interesting views of our growing faculties; and to be assured of the great Esteem and respect with which I remain, Sir, your most obt. Sert.

James Madison

